Citation Nr: 1429739	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an umbilical hernia.

2. Entitlement to service connection for a ventral hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously remanded by the Board for further development in March 2012.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. An umbilical hernia was not present during service or for many years thereafter and is not otherwise shown to be associated with service or an injury or disease of service origin.

2. A ventral hernia was not present during service or for many years thereafter and is not otherwise shown to be associated with service or with an injury or disease of service origin


CONCLUSIONS OF LAW

1. An umbilical hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2. A ventral hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the Veteran's claims, a letter dated July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran did not identify any private medical records that should be obtained with respect to his claims.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board notes that evidence within a March 2005 VA treatment report was referred to in an April 2012 VA examination report.  The Board notes, however, that the March 2005 VA treatment report is absent from the claims file.  Although this report is not within the claims file, the VA examiner noted that it was within the CPRS record system and was considered in the opinion.  The examiner reported the Veteran's history, as well as the March 2005 examination findings.  As such, despite its absence, the Board will consider the March 2005 VA treatment report as evidence of record

As stated, the record indicates that the Veteran was also afforded a VA examination in April 2012 the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and a thorough examination of the Veteran.  As such, the Board finds this examination is adequate.  

The Board also finds there has been substantial compliance with its March 2012 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claimed umbilical hernia and ventral hernia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound and the burden is upon VA to rebut the presumption of soundness by clear and unmistakable evidence that a present disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he was often required to carry heavy equipment during service and believe this caused his hernias.  

Turning to the evidence of record, the in-service treatment records are silent of any complaints, treatment or diagnosis for hernias.  The Veteran's January 1966 induction examination and March 1968 separation examination both report the Veteran's abdomen and viscera, to include hernia, was normal. 

The post-service VA treatment records confirm a diagnosis of umbilical and ventral hernias and also indicate he underwent surgery in April 2009 to repair them.  There is, however, no etiological opinion linking this condition to the Veteran's military service.

As previously stated, pursuant to the March 2012 Board remand, the Veteran was afforded a VA examination in April 2012.  Upon a physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner stated that it was "less likely than not that his umbilical hernia requiring repair, along with the ventral hernia, were caused by or aggravated by his active military duty."  The examiner explained that he may or may have not had a small umbilical hernia during his military service.  The examiner noted that the Veteran reported in March 2005 while receiving treatment that it was present for "several years."  However, the examiner opined that even if the hernia did exist during service, "it would be more likely than not a congenital finding and less likely than not related to his lifting and carrying."  The examiner stated that if the hernia was caused by lifting and carrying in service, there would not have been a long latency period from the mid-1960s to 2009 when the hernia began enlarging and becoming tender.  The examiner further noted that the ventral hernia was not even apparent on examination in March 2005 but that it occurred later.  As such, the examiner stated the same rationale would apply.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claims for entitlement to service connection for an umbilical hernia and a ventral hernia must be denied as the preponderance of the evidence is against a finding that they were incurred in or aggravated during service.  

Regarding the umbilical hernia, an umbilical hernia was not noted on the March 1968 service entrance examination and the service treatment records contain no mention of such a disorder during military service.  Thus, the Veteran is presumed to have been in sound condition at service entrance.  The Board acknowledges the April 2012 examiner's determination that the Veteran may or may not have had an umbilical hernia during active duty and that any umbilical hernia during his military service would have been more likely than not a congenital finding.  The examiner's "may or may not" language certainly does not rise to the level of clear and unmistakable evidence of preservice existence, the first prong in the test to rebut the presumption of soundness.  Thus, the Board finds that the presumption of soundness is not rebutted and further discussion of a congenital pre-existing umbilical need not be considered.  The April 2012 VA examiner, the only examiner to offer an opinion as to medical etiology, concluded that if an umbilical hernia had been caused by inservice heavy lifting and carrying, it would not have taken more than 40 years to enlarge and become tender.  Under these circumstances, there is no basis upon which to conclude that the Veteran's umbilical hernia, repaired in 2009, was of service onset or otherwise related thereto.

Regarding the issue of a ventral hernia, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of the ventral hernia and the Veteran's military service.  Notably, the April 2014 examiner stated that the Veteran's ventral hernia was not present on examination in 2005, but developed thereafter.  The record suggests that the Veteran did not have a diagnosis of a ventral hernia until 2009.  The examiner further stated that given the lengthy latency period between service and the development of the hernia, it was less likely than not the ventral hernia was caused by, or aggravated by, military service.

The Board acknowledges the Veteran's statements that his hernias stemmed from his military service.  However, beyond the Veteran's assertions, the earliest evidence of record demonstrating that the Veteran complained of or was treated for an umbilical or ventral hernia was in 2009, over forty years after his active service discharge.  The Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.   See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Here, as stated, the forty year lapse is against the claim that such is related to service.

There is no dispute that the Veteran is competent to report symptoms of an umbilical or ventral hernia because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Veteran's etiological theory has not been supported by a medical professional.  In addition, the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his hernias to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).   However, the Veteran is not competent to opine on the etiology of his disabilities.  Where a determinative issue involves medical causation, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an umbilical hernia and a ventral hernia.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefits sought on appeal are accordingly denied.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an umbilical hernia is denied.

Entitlement to service connection for a ventral hernia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


